Sec. 270.49 (1), Stats., as we all agree, commits to the discretion of this court a determination whether cases described by it shall be remanded have the trial court pass upon motions for a new trial. This being true, it seems to me that there must be something in the record other than the fact that the, jury question was a close one to warrant a remand for the purposes indicated by the statute.  I discover nothing in this case upon which to exercise such a discretion.  The case was ably tried on both sides.  There were no erroneous rulings and nothing on which to conclude that the jury was biased.  It follows that the ruling will be a precedent for sending every such case back for action upon the motion for new trial and this merely because the issue of fact is close.  In addition, by sending the case back for the trial court to pass upon motions for a new trial, we virtually commit ourselves to sustain an order for *Page 281 
a new trial if entered.  The net results will not contribute to the speedy or economical administration of justice.
I am authorized to say that Mr. Chief Justice ROSENBERRY and Mr. Justice MARTIN concur in this opinion.